DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election of species B, figs. 2-4 and 11A-F, claims 1-20, in the reply filed on 11/25/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Allowable Subject Matter
Claims 4 and 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 12-16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kim et al., US Publication No. 2018/0366679 A1.

Kim anticipates:
1. A heat radiation member for a flexible display, the heat radiation member comprising (see figs. 1-5, 9-13 and 18-19):
a heat radiation sheet portion (e.g. 11, 12, 13 in figs. 10, 11 and 12, respectively) including a metal layer (61 and/or 62); 
a bending panel fixing member (e.g. 40_7 in BA region in figs. 4, 9-13 and 19)  attached to a first area in a first surface (e.g. surface facing toward 30) of the heat radiation sheet portion; 
a spacer attached (e.g. 40_7 in FA region in fig. 19) to a second area in the first surface of the heat radiation sheet portion; 
a dummy double sided tape (e.g. see disclosure spacer may comprise double sided tape 42/43 in fig. 13, para. [0115]) attached to the spacer; 
an upper delamination film (e.g. 50 in figs. 9-10) configured to cover an entire area of a second surface (e.g. surface facing away 30) of the heat radiation sheet portion, the second surface of the heat radiation sheet portion being different than the first surface (e.g. surface facing toward 30) of the heat radiation sheet portion; and 
a lower delamination film (30) configured to cover an entire area of the dummy double sided tape (e.g. 42/43 in fig. 13) and an entire area of the bending panel fixing member (e.g. 40_7 in BA region in figs. 4, 9-13 and 19).  See Kim at para. [0001] – [0129], figs. 1-19. 

para. [0115].

5. The heat radiation member according to claim 1, wherein the spacer (e.g. 40_7 in FA region in fig. 19) is formed of a same material as that of the bending panel fixing member (e.g. 40_7 in BA region in figs. 4, 9-13 and 19), para. [0126] – [0128].

	12. The heat radiation member according to claim 1, wherein the heat radiation sheet portion (e.g. 11, 12, 13 in figs. 10, 11 and 12, respectively) includes: 
	a heat radiation sheet having the metal layer (e.g. 61); 
	a cushion sheet (e.g. 63, 64) attached to the heat radiation sheet; and 
	an adhesion sheet (e.g. 72) attached to the cushion sheet, 
	wherein the bending panel fixing member (e.g. 40_7 in BA region in figs. 4, 9-13 and 19) and the spacer (e.g. 40_7 in FA region in fig. 19) are attached to the heat radiation sheet (e.g. 61).

	13. The heat radiation member according to claim 12, wherein the bending panel fixing member is a double sided tape or a double sided conductive tape, para. [0115].

	14. An electronic device comprising (see figs. 1-5, 9-13 and 18-19):
	a flexible display module (200/100) combined with a cover window (400); 
	a middle frame (300) configured to support the cover window and attached to the flexible display module; and 

	wherein the flexible display module (200/100) includes: 
	a flexible display panel (200/100) including a display portion (FA), a panel bending portion (BA) and a display pad portion (e.g. A display pad such as a pad electrode is inherent in a display panel for the operation of the device.), wherein the panel bending portion has a curved-line shape (e.g. curvature shown in fig. 2); 
	a heat radiation sheet portion (e.g. 11, 12, 13 in figs. 10, 11 and 12, respectively; 100 in fig. 1)  attached to a rear surface of the flexible display panel (200/100); 
	a bending panel fixing member (e.g. 40_7 in BA region in figs. 4, 9-13 and 19) attached to a first edge portion of the heat radiation sheet portion, wherein the bending panel fixing member is configured to fix the panel bending portion; and 
	a frame fixing member (e.g. 40_7 in FA region in fig. 19) attached between the heat radiation sheet portion and the middle frame.  See Kim at para. [0001] – [0129], figs. 1-19.

	15. The electronic device according to claim 14, wherein the frame fixing member is a double sided insulating tape or a double sided conductive tape, para. [0115].

	16. The electronic device according to claim 14, wherein the middle frame includes a metal material (e.g. 30 is a touch member at para. [0040]; touch members inherently have a metal layer/electrode), and wherein the frame fixing member is a double sided conductive tape, para. [0115].

Regarding claim 18:
	Kim teaches the limitations as applied to claim 13 above.

Regarding claim 19:

	Kim further teaches the added limitation:
	wherein the bending panel fixing member (e.g. 40_7 in BA region in figs. 4, 9-13 and 19)  and the frame fixing member (e.g. 40_7 in FA region in fig. 19) are attached to the heat radiation sheet (e.g. 11, 12, 13 in figs. 10, 11 and 12, respectively), and 
	the adhesion sheet (e.g. 72 in figs. 11 and 12) is adhered onto the rear surface of the flexible display panel (200/100).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 1 above.

Regarding claim 3:
Kim teaches all the limitations of claim 1 above, and it would have been obvious to one of ordinary skill in the art that “an adhesion strength between the dummy double sided tape and the spacer (e.g. 40_7 in FA region in fig. 19 modified to comprise double sided tape 42/43 in fig. 13) is greater than an adhesion strength between the heat radiation sheet portion (e.g. 11, 12, 13 in figs. 10, 11 and 12, respectively) and the spacer (e.g. 40_7 in FA region in fig. 19)” because in figs. 4-5, it can be seen that the spacer (40) remains attached to the lower .

Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 1 above, in view of Yun, Chinese Publication No. CN 108806508 A1 (see attached English abstract and machine translation).

Regarding claim 17:
Kim teaches all the limitations of claim 1 above, and further teaches:
17. The electronic device according to claim 14, wherein the flexible display panel further includes (see figs. 1-5, 9-13 and 18-19): 
	a flexible substrate (200/100) including the display portion (FA), the panel bending portion (PA) and the display pad portion (e.g. A display pad such as a pad electrode is inherent in a display panel for the operation of the device.); 
	…
	 wherein the heat radiation sheet portion (e.g. 11, 12, 13 in figs. 10, 11 and 12, respectively; 100 in fig. 1) is attached to a rear surface of the first back plate (e.g. to be formed above 400, see Yun reference below), and 
	the bending panel fixing member (e.g. 40_7 in BA region in figs. 4, 9-13 and 19; part of 100 in fig. 1) is interposed between the second back plate (e.g. to be formed below 100, see Yun reference below) and the heat radiation sheet portion (e.g. 11, 12, 13 in figs. 10, 11 and 12, respectively; part of 100 in fig. 1).

Kim is silent regarding a first back plate and a second back plate.
para. [0057] – [0059], also see para. [0043].
One of ordinary skill in the art modifying teaches teachings of Kim with Yun to form first and second backplates sandwiching a display panel would form “a first back plate attached to the flexible substrate, the first back plate being overlapped with the display portion; and a second back plate attached to the flexible substrate, the second back plate being overlapped with the display pad portion” as recited in the claim.

	Regarding claim 20:
	Kim and Yun teach the limitations as applied to claim 17 above.

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kim with the teachings of Yun because “In the flexible OLED display panel, the dynamic bending mainly relies on the back plate to support and realize the bending. Therefore, when considering the structural design scheme for realizing dynamic bending of the flexible OLED display panel, in addition to considering that the structure has good bending and repeatability, it is also necessary to consider avoiding the OLED display panel in the bending region to avoid stress damage.”  See Yun English machine translation at para. [0008], also se para. [0011].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
16 February 2021